IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                     July 19, 2000 Session

             STATE OF TENNESSEE v. JEFFERY LEON MEDLEY

                  Direct Appeal from the Circuit Court for Warren County
                           No. M-6622     Charles Haston, Judge



                   No. M1998-00439-CCA-R3-CD - Filed October 27, 2000


The appellant, Jeffrey Leon Medley, appeals his sentence of eleven months and twenty-nine days
incarceration imposed by the Warren County Circuit Court pursuant to the appellant’s conviction
of improper influence of a juror. Following a review of the record and the parties’ briefs, we dismiss
this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal is Dismissed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID G. HAYES and THOMAS
T. WOODALL , J.J., joined.

Clifford K. McGown, Waverly, Tennessee,(on appeal) and Marguerite H. Stewart, McMinnville,(at
trial) Tennessee, for the appellant, Jeffery Leon Medley.

Paul G. Summers, Attorney General and Reporter, Clinton J. Morgan, Assistant Attorney General,
Jeff Burks, Assistant District Attorney General, for the appellee, State of Tennessee.

                                              OPINION
                On August 17, 1993, a Warren County jury found the appellant, Jeffery Leon Medley,
guilty of improper influence of a juror, a class A misdemeanor. Tenn. Code Ann. § 39-16-509
(1997). The trial court conducted a sentencing hearing on September 17, 1993. At the conclusion
of the hearing, the court imposed a sentence of eleven months and twenty-nine days incarceration
in the Warren County Jail and denied the appellant probation. Tenn. Code Ann. § 40-35-111(e)(1)
(1997); Tenn. Code Ann. § 40-35-302 (1992). The record before this court indicates and the
appellant effectively concedes in his brief that he has served his entire sentence. Nevertheless, he
now appeals the length of his sentence and the trial court’s denial of probation. We note that
Appellant’s counsel on appeal was not appointed until October, 1999 to represent Appellant, after
previous appellate counsel was permitted to withdraw. There was also a substantial delay in the
preparation and filing of transcripts after the Notice of Appeal was filed in April 1994, following
denial of the motion for new trial in a hearing that same month.
               Because the appellant has served his entire sentence, we conclude that the appellant’s
challenge to his sentence is moot and, moreover, does not fall within any exception to the rule of
mootness. See, e.g., McIntyre v. Traughber, 884 S.W.2d 134, 137-138 (Tenn. App. 1994); see also
State v. Doe, 813 S.W.2d 150, 152 (Tenn. Crim. App. 1991); State v. Wheeler, No. 01C01-9712-
CR-00556, 1998 WL 849358, at *1 (Tenn. Crim. App. at Nashville, December 3, 1998); State v.
Reagan, No. 03C01-9508-CC-00213, 1996 WL 377085, at *1 (Tenn. Crim. App. at Knoxville, July
5, 1996). Accordingly, we dismiss the instant appeal.


                                                      ___________________________________
                                                      NORMA McGEE OGLE, JUDGE




                                                -2-